Exhibit 10.1
REPURCHASE AGREEMENT
REPURCHASE AGREEMENT, dated as of March 14, 2011 (this “Agreement”), among
TRINITY ACQUISITION PLC, a company organized and operated under the laws of
England and Wales (the “Issuer”) and GSMP V ONSHORE INTERNATIONAL, LTD., an
exempted company incorporated in the Cayman Islands with limited liability
(“GSMP V Onshore”), GSMP V OFFSHORE INTERNATIONAL, LTD., an exempted company
incorporated in the Cayman Islands with limited liability (“GSMP V Offshore”),
GSMP V INSTITUTIONAL INTERNATIONAL, LTD., an exempted company incorporated in
the Cayman Islands with limited liability (“GSMP V Institutional”), GSLP I
OFFSHORE INVESTMENT FUND A, L.P., a Cayman Islands exempted limited partnership
(“GSLP I Offshore A”), GSLP I OFFSHORE INVESTMENT FUND B, L.P., a Cayman Islands
exempted limited partnership (“GSLP I Offshore B”), GSLP I OFFSHORE INVESTMENT
FUND C, L.P., a Cayman Islands exempted limited partnership (“GSLP I Offshore
C”), GSLP I ONSHORE INVESTMENT FUND, L.L.C., a Delaware limited liability
company (“GSLP I Onshore”), HIGHBRIDGE MEZZANINE PARTNERS ONSHORE LUX S.À R.L.,
a limited liability company organized under the laws of the Grand-Duchy of
Luxembourg (“HB Onshore”), HIGHBRIDGE MEZZANINE PARTNERS OFFSHORE LUX S.À R.L.,
a limited liability company organized under the laws of the Grand-Duchy of
Luxembourg (“HB Offshore”) and HIGHBRIDGE MEZZANINE PARTNERS INSTITUTIONAL LUX
S.À R.L., a limited liability company organized under the laws of the
Grand-Duchy of Luxembourg (“HB Institutional” and, together with GSMP V Onshore,
GSMP V Offshore, GSMP V Institutional, GSLP I Offshore A, GSLP I Offshore B,
GSLP I Offshore C, GSLP I Onshore, HB Onshore and HB Offshore, the “Sellers”).
RECITALS
WHEREAS, on March 6, 2009, pursuant to that certain Note Purchase Agreement,
dated as of February 10, 2009, the Issuer issued (the “Placement”) an aggregate
of $500,000,000 principal amount of its 12.875% senior notes due December 31,
2016 (the “Notes”) under that certain Indenture, dated as of March 6, 2009 (as
amended, supplemented or modified from time to time, the “Indenture”);
WHEREAS, in connection with the Placement, the Sellers purchased Notes in an
aggregate of principal amount of $465,000,000, with each Seller having purchased
the principal amount of Notes set forth opposite its name on Schedule A hereto;
and
WHEREAS, subject to the terms and conditions hereof, the Issuer desires to
repurchase from the Sellers (the “Repurchase”), and the Sellers desire to sell
to the Issuer, all of the Notes held by them, with each Seller agreeing to sell
to the Issuer the principal amount of Notes owned by the Seller on the date
hereof, as set forth opposite its name on Schedule A hereto.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Agreement
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



Section 1.
Closing; Repurchase Price
1. The closing of the Repurchase (the “Closing”) shall take place on the
Business Day on which the conditions to the Repurchase set forth in Section 3
are satisfied. The Issuer agrees to give notice of its intention to satisfy such
conditions one Business Day prior to such satisfaction and to confirm that such
conditions have been satisfied immediately prior to the Closing.
2. At Closing, the Issuer shall repurchase all Notes held by the Sellers as set
forth on Schedule A hereto, at a price (the “Repurchase Price”), payable by wire
transfer in immediately available funds to such account or accounts for the
Sellers as set forth in Schedule A hereto opposite the name of such Sellers,
equal to the sum of (i) 100% of the principal amount of Notes repurchased in the
Repurchase, plus (ii) all accrued and unpaid interest on the Notes to the
Closing of the Repurchase, plus (iii) an amount equal to the Applicable Premium
that would be payable upon a redemption as of the Closing of the Notes being
repurchased (but computed using an annual discount rate equal to 2.25%, in lieu
of the discount rate specified in the definition of Applicable Premium in the
Indenture). Solely for illustrative purposes, assuming the Closing were to take
place on March 17, 2011, the Repurchase Price would be 131.407% of the principal
amount of the Notes repurchased, plus all accrued and unpaid interest on the
Notes through the Closing.
Section 2.
Representations
1. Representations of the Sellers. Each Seller, severally and not jointly,
represents and warrants to the Issuer, as follows:
     (a) Such Seller has all requisite authority and capacity to enter into this
Agreement and to sell the Notes to be sold by such Seller pursuant hereto, and
this Agreement is the valid and binding agreement of such Seller, enforceable
against such Seller in accordance with its terms.
     (b) The execution, delivery and performance of this Agreement by such
Seller and the consummation by such Seller of the Repurchase of its Notes and
the other transactions contemplated hereby, will not (i) violate any provision
of any law, statute, rule or regulation applicable to such Seller, or
(ii) violate any agreement or judgment, order, writ or decree of any court
applicable to such Seller.
2. Representations of the Issuer. The Issuer represents to the Sellers as
follows:
     (a) The Issuer has all requisite authority and capacity to enter into this
Agreement and to repurchase the Notes to be purchased by it hereunder, and this
Agreement is the valid and binding agreement of the Issuer, enforceable against
the Issuer in accordance with its terms.
     (b) The execution, delivery and performance of this Agreement by the Issuer
and the consummation by the Issuer of the Repurchase and the other transactions
contemplated hereby,

2



--------------------------------------------------------------------------------



 



will not (i) violate any provision of any law, statute, rule or regulation
applicable to the Issuer, or (ii) violate any agreement or judgment, order, writ
or decree of any court applicable to the Issuer.
Section 3.
Condition and Covenant
The obligation of the Issuer to consummate the Repurchase shall be subject to
the condition that the Issuer shall have received net proceeds from the issuance
of its debt securities or the debt securities of its parent company (the
“Financing”) in an aggregate amount sufficient to Repurchase all of the Notes to
be purchased by it hereunder. The Issuer commits to use commercially reasonable
efforts to obtain the proceeds of the Financing on or prior to March 31, 2011.
In the event that the Closing of the Repurchase shall not have occurred on or
prior to March 31, 2011, this Agreement shall terminate and be of no further
force and effect.
Section 4.
Expenses
Whether or not the transactions contemplated by this Agreement are consummated,
the Issuer agrees to pay all reasonable out-of-pocket expenses of the Sellers
and their counsel incurred in connection therewith.
Section 5.
Miscellaneous
1. Capitalized terms used herein without definition shall have the meanings
assigned to them in the Indenture.
2. This Agreement may be signed in various counterparts, which together will
constitute one and the same instrument. Each signed copy shall be an original,
but all of them together represent the same agreement.
3. In case any one or more of the provisions in this Agreement shall be held
invalid, illegal or unenforceable, in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions shall not in any way be affected or impaired thereby,
it being intended that all of the provisions hereof shall be enforceable to the
full extent permitted by law.
4. The Sellers (i) agree to cooperate with the Issuer to facilitate the transfer
of record ownership of the Notes to be repurchased by the Issuer hereunder with
DTC and the Trustee, and (ii) understand and acknowledge that the Issuer may
seek to repurchase and/or redeem any Notes that remain outstanding after
consummation of the transactions contemplated by this Agreement; provided that
from the date hereof until thirty days after the Closing the Issuer will not
repurchase and/or redeem any such Notes at prices that exceed the Repurchase
Price.

3



--------------------------------------------------------------------------------



 



5. THE INTERNAL LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANY OTHER
STATE) SHALL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

         
 
  TRINITY ACQUISITION PLC    
 
       
 
  By:      /s/ Adam G. Ciongoli
 
Name: Adam. G. Ciongoli    
 
  Title:   Group General Counsel    

5



--------------------------------------------------------------------------------



 



         
 
  GSMP V ONSHORE INTERNATIONAL, LTD.    
 
       
 
  By:      /s/ John E. Bower
 
Name: John E. Bower    
 
  Title:   Vice President    
 
       
 
  GSMP V OFFSHORE INTERNATIONAL, LTD.    
 
       
 
  By:      /s/ John E. Bower
 
   
 
  Name: John E. Bower    
 
  Title:   Vice President    
 
       
 
  GSMP V INSTITUTIONAL INTERNATIONAL, LTD.    
 
       
 
  By:      /s/ John E. Bower
 
   
 
  Name: John E. Bower    
 
  Title:   Vice President    

6



--------------------------------------------------------------------------------



 



         
 
  GSLP I OFFSHORE INVESTMENT FUND A, L.P.    
 
       
 
  By: Goldman, Sachs & Co., Duly Authorized    
 
       
 
  By:      /s/ John E. Bower
 
Name: John E. Bower    
 
  Title:   Managing Director    
 
       
 
  GSLP I OFFSHORE INVESTMENT FUND B, L.P.    
 
       
 
  By: Goldman, Sachs & Co., Duly Authorized    
 
       
 
  By:      /s/ John E. Bower    
 
 
 
   
 
  Name: John E. Bower    
 
  Title:   Managing Director    
 
       
 
  GSLP I OFFSHORE INVESTMENT FUND C, L.P.    
 
       
 
  By: Goldman, Sachs & Co., Duly Authorized    
 
       
 
  By:      /s/ John E. Bower    
 
 
 
   
 
  Name: John E. Bower    
 
  Title:   Managing Director    
 
       
 
  GSLP I ONSHORE INVESTMENT FUND, L.L.C.    
 
       
 
  By: Goldman, Sachs & Co., as Attorney-in-Fact    
 
       
 
  By:      /s/ John E. Bower    
 
 
 
   
 
  Name: John E. Bower    
 
  Title:   Attorney-in-Fact    

7



--------------------------------------------------------------------------------



 



         
 
  HIGHBRIDGE MEZZANINE PARTNERS ONSHORE LUX S.À R.L.    
 
       
 
  By:      /s/ Faith Rosenfeld
 
Name: Faith Rosenfeld    
 
  Title:   Chief Administrative Officer    
 
       
 
  By:      /s/ Sophie Simoens    
 
 
 
   
 
  Name: Sophie Simoens    
 
  Title:   Manager B    
 
       
 
  HIGHBRIDGE MEZZANINE PARTNERS OFFSHORE LUX S.À R.L.    
 
       
 
  By:      /s/ Faith Rosenfeld    
 
 
 
   
 
  Name: Faith Rosenfeld    
 
  Title:   Chief Administrative Officer    
 
       
 
  By:      /s/ Sophie Simoens    
 
 
 
   
 
  Name: Sophie Simoens    
 
  Title:   Manager B    
 
       
 
  HIGHBRIDGE MEZZANINE PARTNERS INSTITUTIONAL LUX S.À R.L.    
 
       
 
  By:      /s/ Faith Rosenfeld    
 
 
 
   
 
  Name: Faith Rosenfeld    
 
  Title:   Chief Administrative Officer    
 
       
 
  By:      /s/ Sophie Simoens    
 
 
 
   
 
  Name: Sophie Simoens    
 
  Title:   Manager B    

8